Citation Nr: 0204290	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  02-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection for that 
disability may be granted.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
March 1985.  

The veteran was previously denied service connection for 
hearing loss in a September 1991 rating action.  This appeal 
arises from a January 2001 rating action entered by the 
Atlanta, Georgia Department of Veterans Affairs (VA) regional 
office (RO).  In June 2001, the veteran appeared at a hearing 
conducted by a hearing officer at the RO, and in December 
2001, he perfected his appeal to the Board of Veterans' 
Appeals (Board) in Washington, DC. upon his submission of a 
substantive appeal.  In March 2002, the veteran was scheduled 
to appear at a hearing before a member of the Board in 
Washington, DC, pursuant to his request as set out in his 
substantive appeal.  The veteran, however, failed to report 
for that hearing and neither he nor his representative has 
offered an explanation for that failure.  Likewise, they have 
not requested that the hearing be re-scheduled.  Under these 
circumstances, it will be presumed the veteran no longer 
desires a hearing, and wishes the Board to enter its decision 
based on the current evidence of record.  

In addition to the foregoing, the Board notes that in 
evaluating the veteran's current claim for hearing loss, the 
RO acknowledged that there was a prior final rating action on 
this question in 1991.  At the same time, however, the RO 
addressed the new claim on the merits, stating that they were 
"reconsidering" it in light of a 1992 Court decision that 
examined the criteria that must be met to establish service 
connection for hearing loss.  The specific rationale for 
proceeding along these lines was not set forth.  

As to the Board's action, since there was a prior final 
decision on the question at issue, and applicable law and 
regulations require new and material evidence to be presented 
in order to reopen a claim for a benefit previously denied, 
the Board views the hearing loss issue before it, to be as 
set forth on the front page of this decision.  Since, as will 
be explained below, the Board considers new and material 
evidence to have been presented sufficient to reopen that 
claim, the veteran will not be prejudiced by the Board 
proceeding in this manner.   


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
hearing loss in a September 1991 rating action.  

2.  At the time of the 1991 decision, there was no medical 
evidence linking the veteran's hearing loss to his noise 
exposure during service.  

3.  Evidence added to the record since 1991 includes an 
opinion from a private physician linking the veteran's 
current hearing loss to noise exposure during service. 

4.  The evidence added to the record since the 1991 rating 
action that denied service connection for hearing loss bears 
directly and substantially upon the specific matter under 
consideration and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of that claim.

5.  The veteran's military service as an electrical power 
production specialist exposed him to acoustic trauma.  

6.  The present record raises a reasonable doubt as to 
whether the veteran's hearing loss was incurred as a result 
of acoustic trauma during service.  

7.  Statements from those with whom the veteran served, 
reflect that he complained of tinnitus during service 
following his exposure to acoustic trauma, and post service 
medical records document this complaint beginning in 1991.  

8.  The present record raises a reasonable doubt as to 
whether the veteran's tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1991 denial by the 
RO of entitlement to service connection for hearing loss is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & 
Supp. 2001).   

2.  Granting the benefit of the doubt to the veteran, the 
Board concludes that bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 2001); 38 
U.S.C.A. §§ 1110, 1131, 5107(b)  (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303(2001), 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 2001).

3.  Granting the benefit of the doubt to the veteran, the 
criteria for establishing service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 
2001); 38 U.S.C.A. §§ 1110, 1131, 5107(b)  (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303(2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  This essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  In its November 2001 statement of 
the case provided to the veteran by the RO, he was notified 
of the law and regulations governing entitlement to the 
benefit he seeks, the evidence which would substantiate his 
claim, and the evidence which has been considered in 
connection with his appeal.  Moreover, the veteran has not 
identified any available records that would be relevant to 
his appeal that have not already been associated with the 
claims file.  Under these circumstances, it may be concluded 
that the notice obligations of VA and its duty to assist have 
been satisfied in this case, and that the Board may proceed 
to address the merits of the veteran's claim.  




Claim to Reopen

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For VA purposes, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

With respect to the hearing loss claim, this matter was first 
considered by the RO in 1991.  At that time, the veteran's 
service medical records were reviewed together with private 
medical records dated in 1989 and 1991.  The veteran's 
service medical records did not show the presence of any 
hearing loss as that is defined for VA purposes, and the 
earliest dated medical record on which any hearing loss was 
shown was dated in 1991.  Further, this document contained no 
indication that the veteran's current hearing loss was 
considered linked to his military service.  Under these 
circumstances, service connection for hearing loss was denied 
in a September 1991 rating action.  The following month, the 
RO wrote to the veteran and informed him of this decision and 
of his appellate rights.  He did not appeal this action and 
it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.1103.  

The veteran apparently submitted an informal application to 
reopen his previously denied claim in April 2000.  This claim 
was denied in a January 2001 rating action, and it is from 
this rating action that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in April 2000, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the record since the veteran's claim 
was denied in 1991, includes among other things a February 
2001 opinion from a private physician that the veteran's 
current hearing loss was caused by noise to which the veteran 
was exposed during service.  This additional evidence, 
linking a current disability to service, clearly bears 
directly and substantially upon the specific matter under 
consideration and is of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for 
hearing loss is reopened.  

Having reopened the veteran's claim, the Board must now 
consider, as the RO did in the rating action on appeal, 
whether the evidence in its entirety reflects that the 
criteria to establish entitlement to service connection for 
hearing loss have been met.  


Merits Decision

As indicated above, the veteran's service medical records do 
not reflect the presence of hearing loss.  Hearing loss, as 
defined for VA purposes, was first shown by medical evidence 
in the left ear in 1991, and it was not confirmed in the 
right ear until a 2001 audiogram.  (It is worth noting, 
however, that a private physician did indicate as early as 
1991, that the veteran had bilateral high frequency 
sensorineural hearing loss.  As hearing loss is defined for 
VA purposes, however, the audiogram that was conducted at 
that time only established left ear hearing loss.)  

With respect to the nature and cause of this hearing loss, a 
private audiologist, E.C.J., MA, who apparently has seen the 
veteran since 1991, wrote in a March 2001 statement that the 
veteran's hearing loss "is a typical noise induced 
configuration."  This conclusion is similar to that provided 
by another private physician, P.G.V., MD. who, after 
reviewing certain hearing test results, wrote in March 2001 
records that these findings were "significant for evidence 
of acoustic trauma or noise exposure."  Likewise, a VA 
examiner, who conducted an examination of the veteran for VA 
purposes in January 2001, noted that the veteran's 
"configuration of the hearing loss is consistent with 
excessive noise exposure."  [Evidently, however, this 
hearing loss configuration is also consistent with other 
types of hearing loss, since this VA examiner also wrote that 
"it is not possible to determine if noise exposure caused 
the veteran's hearing loss."  She gave no indication, 
however, what types of hearing loss other than noise induced, 
would be consistent with the veteran's configuration.]  

Since it is apparent that the veteran's hearing loss can be 
caused by excessive noise exposure, it is significant that 
while in service the veteran underwent a reference audiogram 
following his exposure in noise duties.  Although this did 
not reflect the presence of any hearing loss developing 
during service, it establishes that the veteran was exposed 
to excessive noise while in service.  This is also consistent 
with the veteran's military occupational specialty as an 
electrical power production specialist, and statements he 
provided from those who knew him while he was in the service.

It having been established that the veteran was exposed to 
excessive noise in service, and that his current hearing loss 
is consistent with noise exposure, the record also contains 
opinions that specifically link the veteran's hearing loss to 
his in-service noise exposure.  In particular, in E.C.J.'s 
March 2001 statement mentioned above, after the veteran's 
noise exposure history in service was described, she went on 
to conclude that the veteran's hearing loss, was "probably 
due to the excessive noise exposure history."  Similarly, 
the records provided by Dr. P.G.V., who also was aware of the 
veteran's history of in-service noise exposure, wrote in a 
February 2001 record, that he too considered the veteran's 
hearing loss was "probably due to exposure to the generators 
and the noises while he was in the military."  

As indicated above, however, the medical opinions on this 
question are not unanimous.  As already stated, the physician 
who examined the veteran for VA purposes in January 2001, 
concluded that it was not possible to determine if noise 
exposure caused the veteran's hearing loss, and neither Dr. 
P.G.V. nor E.C.J. appear to have accounted for any post 
service noise to which the veteran might have been exposed.  
In this latter regard, the evidence includes documents from 
one of the veteran's employers, a rubber company, who in 1989 
considered it necessary to establish a base line for the 
veteran's hearing acuity.  Although this action is not direct 
evidence of noise exposure at this place of employment, such 
exposure is strongly implied.  

One additional piece of relevant evidence, however, that 
suggests the veteran's hearing loss may have pre-dated any 
exposure to noise while he was employed at this rubber 
company, is a statement from another private physician, 
G.B.W., MD. dated in July 2001.  In this statement, Dr. 
G.B.W. wrote that the veteran was his patient between 1986 
and 1994, and that his evaluations of the veteran during this 
time included hearing tests.  This obviously suggests hearing 
loss complaints to medical personnel by the veteran as early 
as 1986.  Unfortunately, the records of the veteran's 
treatment by Dr. G.B.W. from that time period are no longer 
available to confirm those complaints, but his recollection 
of providing hearing tests to the veteran during this time, 
certainly supports at least the onset of a subjective 
diminution in the veteran's hearing not long after his 
discharge from service.  Such complaints of hearing problems 
are also supported by statements submitted on behalf of the 
veteran from those with whom he served and from his spouse.  

Clearly, the evidence in this case shows that the veteran was 
exposed to excessive noise in service.  It is equally clear 
that the hearing loss he now exhibits is considered to be 
consistent with that which would arise from excessive noise 
exposure, and some medical professionals have linked the 
veteran's current hearing loss to his in-service noise 
exposure.  Although a VA physician indicated that noise 
exposure is not the only possible explanation to account for 
the veteran's hearing loss, she provided no other theory to 
explain it, and while the veteran may have also been exposed 
to excessive noise in his place of employment in the late 
1980's, other evidence suggests complaints of hearing loss 
that pre-date this post service employment.  Under these 
circumstances, the Board finds that the evidence in its 
entirety is sufficient to bring the case into relative 
equipoise on the question of whether the veteran's hearing 
loss was induced by his noise exposure during service.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Having reviewed the evidence in this case, 
the Board concludes that the unique facts presented in the 
record warrant the application of the reasonable doubt 
doctrine to the veteran's claim.

Therefore, the Board finds that the evidence of record is at 
least in equipoise and raises an issue of a reasonable doubt, 
the benefit of which should be resolved in the veteran's 
favor.  Granting the veteran the benefit of the doubt, the 
evidence of record is understood to reflect that the veteran 
has bilateral hearing loss linked by competent medical 
evidence to his in-service noise exposure.  Accordingly, 
service connection for bilateral hearing loss is warranted 
under the reasonable doubt doctrine.


Tinnitus

Regarding this aspect of the veteran's claim, it is 
established that the veteran's military duties exposed him to 
acoustic trauma.  Further, while the veteran's service 
medical records do not document any complaints of tinnitus, 
statements from those with whom the veteran served, as well 
as from his wife, describe the veteran as complaining of a 
ringing in his ears during service that was associated with 
his noise exposure.  Moreover, although post service 
treatment records do not reflect tinnitus complaints 
beginning until 1991, the veteran has indicated that he 
sought out treatment as early as 1986, but was advised that 
there was no cure for tinnitus.  Having been told early on 
there was no cure for tinnitus would reasonably account for 
the absence of any complaints in that regard for several 
years after service.  (The records of the physician from whom 
the veteran sought treatment are no longer available.  This 
is the same physician mentioned in the preceding section, Dr. 
G.B.W., who acknowledged in 2001 that he saw the veteran 
between 1986 and 1994, and that his evaluations included 
hearing tests.)

The Board acknowledges the obvious difficulty in objectively 
demonstrating tinnitus, and it must be recognized that the 
veteran's service medical records are silent for any tinnitus 
complaints.  The record does establish, however, that the 
veteran was exposed to noise hazards in service.  Further, 
the statements addressing his relevant complaints in service, 
and the veteran's explanation for the absence of any 
complaints of tinnitus in any record dated before 1991, are 
entirely plausible.  Under these circumstances, the Board 
concludes that, in view of the facts reflecting the veteran's 
acoustic trauma in service, and the statements from those 
whom he knew during service regarding his in-service 
complaints of tinnitus, there has been raised a reasonable 
doubt as to whether the veteran's current tinnitus was 
incurred in service.  Where such a doubt is raised, we give 
the benefit of the doubt to the veteran.  38 U.S.C.A. 
§ 5107(b) (West Supp 2001); 38 C.F.R. § 3.102 (2001).  
Accordingly, with the resolution of reasonable doubt in favor 
of the veteran, a basis upon which to grant service 
connection for tinnitus has been presented in this case, and 
service connection for that disability is granted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

